UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED):October 15, 2010 IRON MINING GROUP, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) FLORIDA 333-147529 27-0586475 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 295 Madison Ave, 12th Floor, New York, NY 10017 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (626) 389-3070 (ISSUER TELEPHONE NUMBER) (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On October 13, 2010, the Company filed a Certificate of Amendment to its Articles of Incorporation with the State of Florida changing the Company’s name to Iron Mining Group, Inc.On October 15, 2010, the Certificate of Amendment was accepted and filed by the State of Florida. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit 3.1 – Certificate of Amendment filed with the State of Florida Exhibit 99.1 – Press release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. IRON MINING GROUP, INC. Date: October 21, 2010 By: /s/Garrett K. Krause Garrett K. Krause Chief Executive Officer
